December 30. 1986




Bonorable Kent A. Caperton              Opinion No.   JM-606
Chairman
Criminal Justice Committee              Re: Whether a marriage license
Texas State Senate                      may be issued at a place other
P. 0. Box 12068                         than a county courthouse
Austin; Texas   78711 .

Dear Senator Caperton:

     As chairman of the Senate Criminal Justice Committee, you seek
the legal opinion of this office regarding the issuance of marriage
licenses under section 1.01 of the Texas Family Code. You indicate
that several counties have "sub-courthouses" from which they wish to
issue marriage licenses. You ask whether existing law authorizes
counties to issue marriage licenses from branch offices or auxiliary
cdurthouses.

     Section 1.01 of the Family Code provides, in part, that

         [a] man and a woman desiring to enter into a
         ceremonial marriage shall obtain a marriage
         license from the county clerk of any county of
         this state.

Because this section requires that a marriage license be obtained
"from the county clerk," your question raises two related issues:
whether a marriage license may be issued by a deputy county clerk and
whether a marriage license may be issued at a branch office or
auxiliary courthouse.

    Article 1938, V.T.C.S., provides:

            The county clerk may in writing, appoint one or
         more deputies under his hand and the seal of his
         court, which shall be recorded in the office of
         such clerk, and shall be deposited in the office
         of the district clerk. Deputies shall take the
         official oath and shall act in the name of their
         principal. and may do and perform all such
         official acts as may be lawfully done and per-
         formed by such clerk in person.    When the clerk




                             p. 2706
Honorable Kent A. Caperton - Page 2     (JM-606)




          does not reside at the county seat, he shall have
          a deputy residing there. (Emphasis added).

The language of this section is clear. Additionally, in Mahon v.
State, 79 S.W. 28, 30 (Tex. Grim. App. 1904). the Texas Court of
Criminal Appeals indicated that a deputy county clerk has the same
authority as the county clerk to issue a marriage license.
Accordingly, the issuance of a marriage license at a branch office or
au auxiliary courthouse is not prevented by the fact that the marriage
license might be issued by a deputy county clerk.

     As a general rule, county business is to be conducted in the
county courthouse at the county seat. See V.T.C.S. arts. 1602, 1603,
1605; Hachar'v. County of Webb, 563 S.Wx    693 (Tex. Civ. App. - San
Antonio 1978, writ ref'd n.r.e.1. The county seat is that community,
town, or city where the seat of gave-nt    is located and where county
officers perform their functions. Knowles v. Scofield. 598 S.W.2d
854. 862 (Tex. Grim. App. 1980). Nevertheless, recognizing the
special needs of more densely populated counties, the Texas Legisla-
ture provided several exceptions to these general rules.

     State statutes authorize the creation of branch offices for
certain county officials outside of the county seat and of auxiliary
courthouses both at the county seat and outside the county seat in
counties meeting certain specific criteria. See, e.g.. V.T.C.S. art.
1605a-5; art. 237Ob-1; art. 2370b-2; 237Ob-3.          These statutes
authorize county officers to maintain branch offices so long as the
officer continues to maintain an office at the county seat. See art.
1605a-5, 04; art. 2370b-3. 51. Additionally, section 1 ofarticle
2370b-3 states that county officers must keep original records of the
office at the county seat. In summary. in counties in which branch
offices and auxiliary courthouses are authorized, the county clerk or
a duly authorized deputy county clerk may issue marriage licenses from
the branch office or auxiliary courthouse.

                             SUMMARY

             In counties in which branch offices for county
          officers are authorized by statute. the county
          clerk or a duly authorized deputy county clerk may
          issue marriage licenses from the branch office.




                                                MATTOX
                                        Attorney General of Texas




                              p. 2707
Honorable Kent A. Caperton - Page 3     (JM-606)




JACK BIGHTOWER
First Assistant Attorney General

MARY KFLLER
Executive Assistant Attorney General

RICK GILPIN
Chairman. Opinion Committee

Prepared by Jennifer Riggs
Assistant Attorney General




                              p. 2708